DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings (Figs. 1-35) are objected to because they lack visual clarity. It is difficult to discern the text and other features.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the error-prone region map" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the error-prone region map" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al. (US 2014/0168362, referred to herein as “Hannuksela”) in view of Fleureau et al. (US 2020/0374559, referred to herein as “Fleureau”).
Regarding claim 1, Hannuksela discloses: A video transmission apparatus (Hannuksela: Fig. 1) comprising: 
a target view prediction controller configured to predict a picture for a target viewing position from a texture picture or a depth picture of an anchor viewing position based on target viewing position information (Target view prediction controller) (Hannuksela: Figs. 4a and 4b, paragraphs [0526] through [0541], disclosing picture prediction using text and depth information as well as view components); 
a prediction error controller configured to process a prediction error for the predicted picture based on a source picture of the target viewing position and generate an error-front region map based on the predicted picture and the source picture (Hannuksela: paragraph [0236], disclosing coding of error between a predicted block and ; 
[…]; and
an encoder configured to encode… based on the texture picture or the depth picture of the anchor viewing position (Hannuksela: paragraphs [0236] and [0237], disclosing encoding of residual data; Fig. 5, paragraph [0330], disclosing encoding based on texture and depth information associated with view positions).
Hannuksela does not explicitly disclose: a patch packing controller configured to pack the prediction error-processed picture into a patch based on the error-prone region map and encoding the packed patch.
However, Fleureau discloses: a patch packing controller configured to pack the prediction error-processed picture into a patch based on the error-prone region map (Fleureau: Fig. 12, paragraphs [0131] through [0133], disclosing generation of patches of residual data are packed in an optimized manner in the picture) and encoding the packed patch (Fleureau: paragraph [0134], disclosing that the picture and associated patch data are encoded).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the patch packing of Fleureau in the video transmission apparatus of Hannuksela.
One would have been motivated to modify Hannuksela in this manner in order to better encoded volumetric video to permit decoding at a video frame rate in a standard video pipeline (Fleureau: paragraphs [0002] through [0006]).
	Regarding claim 2, Hannuksela and Fleureau disclose: The apparatus of claim 1, wherein the target view prediction controller is configured to: distinguish a depth layer of the texture picture or the depth picture of the anchor viewing position based on at least one of the target viewing position information, a depth of the anchor viewing position, or a depth of the target viewing position (Target view depth layering) (Hannuksela: paragraph [0326], ; predict the distinguished depth layer based on the depth of the anchor viewing position and the depth of the target viewing position (Hannuksela: paragraph [0331], disclosing generation of a depth map; paragraphs [0344] and [0345], disclosing predictive coding of the depth map—e.g., based on a reference view); and integrate the predicted depth layer to generate a prediction picture for the target viewing position (Picture generation) (Hannuksela: Fig. 8, paragraph [0480], disclosing generation—e.g., integration—of depth and texture to generate the prediction picture).
	Regarding claim 7, Hannuksela and Fleureau disclose: The apparatus of claim 1, wherein the patch packing controller is configured to: fill an empty space included in the patch with data about the source picture; or perform processing of adding a guard band to the patch (Patch generation post- processing) (Fleureau: paragraphs [0071] and [0082], disclosing filling regions obscured in one view with point-cloud information—e.g., for display at a different view).
	The motivation for combining Hannuksela and Fleureau has been discussed in connection with claim 1, above.
Regarding claim 8, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.
Regarding claim 9, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.
Regarding claim 14, the claim recites analogous limitations to claim 7, above, and is therefore rejected on the same premise.
Allowable Subject Matter
Claims 3-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome an additional objections in this Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484